Citation Nr: 0412496	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-19 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied an increased rating for 
the veteran's service-connected bipolar disorder.  The 
veteran filed a notice of disagreement in September 2002.  
The RO issued a statement of the case in June 2003 and 
received the veteran's substantive appeal in that same month.  

The veteran testified during a videoconference hearing in 
September 2003.  A transcript of the proceeding is of record.  

This matter is being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

At the outset, the Board notes that, the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)) include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has not been accomplished. 

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In this regard, 
while the veteran has been afforded a VA examination in 
connection with the claim on appeal, the Board finds that 
this examination report does not contain sufficient detail 
for evaluation purposes, it must be returned as inadequate.  
See 38 C.F.R. § 4.2 (2003).  Thus, another examination, to be 
conducted by a physician with appropriate knowledge and 
skill, is necessary to address the underlying issue of the 
evaluation of the veteran's service-connected bipolar 
disorder.  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2002).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the date and time of the examination sent to him by the 
pertinent VA medical facility. 

Prior to any examination, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  See 38 U.S.C.A § 
5103(b)(1) (West 2002).  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim. The 
actions identified herein are consistent with the duties 
imposed by the VCAA.  For the sake of efficiency, 
adjudication of the claim on appeal should include 
consideration of all evidence associated with the claims file 
since the June 2003 Statement Of The Case  (to include 
evidence received during the September 2003 Board hearing).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record regarding the claim for an 
increased rating for his service-
connected bipolar disorder.  The RO's 
letter should also invite the appellant 
to submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  After all records and/or responses 
from each contacted entity are associated 
with the claims file (or a reasonable 
time period for the veteran's response 
has expired), the RO should schedule the 
veteran for a VA skin disorders 
examination by a physician of appropriate 
expertise to determine the current 
severity of the service-connected 
psychiatric disability.  The veteran's 
claims folder, to include a copy of this 
REMAND, should be made available to and 
be reviewed by the physician designated 
to examine the veteran.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of the following:  memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; delusions 
and/or hallucinations; flattened affect; 
circumstantial, circumlocutory or 
stereotyped speech; panic attacks; and 
impaired abstract thinking.  

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and explanation of what the score 
means.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After completing the requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for an increased rating for bipolar 
disorder in light of all pertinent 
evidence and legal authority, to include 
consideration of all evidence added to 
the record since the issuance of the June 
2003 Statement Of The Case.  

5.  If the benefit sought on appeal 
remains adverse to the veteran, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski 
, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



